Citation Nr: 9900768	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	R. Michael Kelly, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to May 1964.  

This matter originally came to the Board of Veterans Appeals 
(Board) on appeal from an April 1992 rating decision of the 
RO.  

In July 1994, the Board determined that the veteran had not 
presented a reopened claim of service connection for asthma.  
The veteran appealed to the United States Court of Veterans 
Appeals (Court).  

In a July 1995 Order, the Court granted a Joint Motion for 
Remand, vacating the Boards decision as to the asthma claim 
and remanding that matter for further review.  

In February 1996 and August 1997, the Board remanded the case 
for additional development.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his pre-service asthma worsened 
during service.  He alleges that he was never hospitalized 
prior to service, but that he was hospitalized in service due 
to asthma.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is for the claim of service connection.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veterans asthma was first clinically demonstrated 
prior to his period of active duty.  

3.  The veterans pre-existing asthma is shown to likely have 
increased in severity beyond natural progress during his 
period of active duty.  



CONCLUSION OF LAW

The veterans pre-existing asthma was aggravated by his 
period of active duty.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veterans 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).


Facts

The service medical records show that, on the veterans 
induction examination, there was no evidence of asthma.  In 
December 1963, he reported a history of having had asthma in 
the past and stated that he felt an attack coming on.  He had 
generalized inspiratory and expiratory wheezes.  He was 
treated with medication, and his breathing was much easier.  
In February 1964, he was seen for a mild asthmatic attack.  
In early March 1964, he complained of an asthmatic condition.  
There were expiratory wheezes only on forced expiration.  No 
rales were noted.

The veteran was hospitalized in March 1964.  He reported that 
he did not include a prior history of bronchial asthma on his 
enlistment questionnaire, but that he had had bronchial 
asthma since early childhood.  He reported that he had 
frequent episodes of bronchial asthma that were worse in the 
spring and summer and when he had colds.  He reported that 
his episodes of difficulty in breathing had become more 
frequent since arriving at Fort Hood.  He had been out in the 
field for the previous week and had been sleeping on the 
ground.  His wheezing and dyspnea had become worse, and he 
had contracted a cold.  He reported orthopnea, relieved by 
sitting up, and dyspnea when walking one-half block.  He 
stated that his respiratory difficulties were relieved by 
inhalation from his Medihaler.  On the physical examination, 
he appeared in respiratory distress.  Respiration was 
diminished, bilaterally.  No barrel chest or other 
deformities were noted, and no abnormal tympany of the lungs 
was percussed.  There was minimal dullness noted to 
percussion, bilaterally.  Moist inspiratory and prolonged 
expiratory rales were heard.  Chest X-ray films were 
negative.  While hospitalized, he was placed on medication.  
At discharge, he was afebrile and asymptomatic, and his chest 
was clear to percussion and auscultation. A Medical Board 
found that the veterans asthma had existed prior to service 
and was not aggravated in service.  

In an August 1969 statement, C.F. Burnett, M.D., indicated 
that the veteran had had severe asthma since 1957.  It was 
noted that he had required frequent treatment and had missed 
much time from school because of asthma.  The physical 
findings in 1969 included asthmatic rales and rhonchi upon 
forced expiration.  There was a slight increase in the 
anterior-posterior diameter of the chest.  

On notes received in September 1969, November 1969, and 
January 1970, C.E. Howard, M.D., related that the veteran had 
been a regular patient since 1957.  He noted that, prior to 
the veterans service, he had had an occasional attack of 
asthma, approximately three times a year.  After his 
discharge from service, he had been a very frequent visitor 
to the clinic and had had asthma attacks approximately 4 to 6 
times per month.  Dr. Howard opined that it seemed that the 
veterans asthma had become worse while he was in the service 
based on the fact that he had had extremely frequent visits 
to the clinic since his service.  

Letters from the veterans mother, spouse and other 
individuals relate, in essence, that, prior to service, the 
veteran had played basketball for four years in high school 
on the starting team and did not have any problems with 
asthma.  Following service, he had severe asthma and had been 
hospitalized on several occasions.  

The post-service medical evidence indicates that the veteran 
has required frequent treatment for asthma.  

A June 1974 letter from the veterans high school guidance 
counselor shows that he missed 5 1/2 days in his first year 
of high school, six days in his second year of high school, 
five days in his third year of high school, and three days in 
his fourth year of high school.  Numerous lay statements 
indicate that, prior to service, the veteran did not suffer 
from asthma.  They noted, however, that, after service, he 
needed treatment, medication and hospitalization for asthma.  

In more recent years, the veteran has asserted that he had 
not had asthma prior to service; rather, he contends that he 
had had allergic reactions.  He reported this history to a VA 
examiner on at least two occasionsat a March 1996 
examination and at a May 1996 examination.  In both 
instances, the examiner concluded that, in the event that the 
veteran did have asthma which pre-existed service, it was 
nonetheless aggravated by his service at Fort Hood.  It was 
stated on the May 1996 examination report that the disease 
process had subsequently advanced beyond its normal 
progression.  

These conclusions were contradicted by a later VA opinion.  
In July 1996, a VA examiner found that the veteran had had a 
childhood history of asthma.  He noted that the asthma had 
recurred during the veterans active service, and that, in 
talking with the veterans VA pulmonologist, it could be 
concluded that the asthma had not progressed beyond the 
normal disease process.

In August 1998, the Board requested an expert medical opinion 
from a pulmonary specialist with the Veterans Health 
Administration (VHA).  The VHA physician was asked to review 
the voluminous evidence of record and to provide an opinion 
as to whether the veterans asthma had pre-existed service.  
In the event that it was found to have pre-existed service, 
the examiner was to discuss the likelihood that the asthma 
had worsened beyond the natural progress of the disease.  

In an August 1998 opinion, the VHA specialist provided a very 
thorough review of the veterans medical record.  He 
concluded that there was no doubt that the veterans asthma 
did pre-exist service.  In addition, the pulmonary specialist 
noted that the veterans pre-existing asthma was not 
disclosed or discovered at the time of his service entrance 
examination.  He concluded,  

a symptomatic asthmatic was sent into a 
hazardous training program that [was] 
inappropriate for patients with active 
asthma.  This resulted in still worse 
asthma, hospitalization, and a medical 
discharge.  The subsequent course 
suggests continuing inflammation and 
chronic pulmonary disease leading to a 
lifetime of disability.  

The VHA pulmonary expert opined that it was very possible 
that the [veterans] service permanently worsened his 
asthma.  



Analysis

The Board notes that asthma was not noted at the time of the 
veterans examination, acceptance and enrollment in service.  
Thus, the veteran is presumed to have been sound at entrance.  
38 U.S.C.A. § 1111.  

The Board finds, however, that the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
disease or injury existed before acceptance and enrollment.  
Id.  The medical and lay evidence clearly establish that the 
veteran suffered from asthma as a young child and had 
recurring attacks from 1957 to July 1963.  

Nonetheless, as noted hereinabove, a pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The Board finds that the evidence establishes that there was 
an increase in disability due to the veterans asthma during 
his period of service.  Although the July 1996 VA examiner 
suggested that the in-service asthma attacks were mere 
recurrences and not evidence of chronic worsening disability 
of the disease, that opinion is contradicted by the opinion 
of Dr. Howard, the lay evidence, the March and May 1996 
examination reports and the VHA pulmonary specialist.  
Indeed, the health-care professionals have suggested that the 
veterans asthma had increased in severity beyond the normal 
progression during service.  

Accordingly, the Board finds that the preponderance of the 
evidence supports the veterans claim that his asthma was 
aggravated by service.  



ORDER

Service connection for asthma is granted.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
